Title: To George Washington from Henry Knox, 9 September 1780
From: Knox, Henry
To: Washington, George


                        
                            Sir
                            Camp Bergen County 9th September 1780
                        
                        I have endevor’d attentively to consider the several propositions, resulting from the State of the Army
                            and Country, which Your Excellency on the 6th instant was pleased to lay before your General Officers assembled in
                            Council.
                        The respective States, complying only partially, with the requisitions made of them, of men, and Provisions; The
                            inadequate quantities of Military Stores the disapointment of a considerable part of the Armament expected from France,
                            and a number of other causes, have at last produced a conviction, that the siege of New York, the primary object of the
                            intended operations of the Campaign, cannot be undertaken with the force, and means in our possession.
                        If it shall be established, that New York cannot be attain’d with our present force an enquiry arises, is
                            there any object that we can employ the troops against, which will promise success, and compensation for the expence
                            attending the acquisitions?
                        Hallifax has been mentioned by the Court of France, and others as a proper object for our exertions. But it is
                            certain that Hallifax, even supposing the acquisition easy cannot be maintain’d without a naval force, and therefore must
                            be lost to America, whenever the Enemy shall please to attack it. If this is true, an attempt on it, would be a
                            misapplication of our force under the present circumstances.
                        Canada ought to claim a great proportion of the attention of America. Without the possession of that
                            Province the frontiers of the respective States will always be subject to blood and desolation. But the season is too far
                            advanced and circumstances too unfavourable, to attempt it at present.
                        To dispossess the Enemy at Penobscot requires a favourable season and a superior Navy, but the force there is
                            so trifling, as to follow the fate of Hallifax, or be subjected by a small detachment, at a period when we shall be Masters
                            of these Seas.
                        These objects being either improper, or impracticable, the southern States loudly claim protection, and
                            assistance from the rest of America. by their union, and perseverance with us, they have invited the severe misfortunes
                            that have befallen them. We are bound by interest, and good faith to render them every possible succour in our power.
                        The Enemy by their former, and recent successes appear to have the ascendancy not only so far, as to
                            silence opposition, but to draw out the resources of men, and provisions from Georgia and south Carolina, and to threaten
                            North Carolina with total subjugation. The full possession of those three States, will confer innumerable advantages on
                            the Enemy in the course of the War, and probably enable them, to conquer at least some of the others. The principal
                            Inhabitants of spirit, will be made prisoners, and the common people, enjoying the sweets of ease and commerce, will be
                            willing to remain under the british government; and will perhaps at the conclusion of peace, by an Act of their own,
                            refuse to return to the Union.
                        Dispossessed of Georgia, North and South Carolina, America will be deprived of their proportion of the
                            expences of the War, and of articles immensely valuable in Commerce, and which cannot be obtained but with the
                            permission of a jealous Enemy; besides which, to suffer three states to fall a prey to, and remain in possession of so
                            small a part of the enemies force, will be to confess the extremity of weakness.
                        Therefore, the moment the second division of the french fleet shall arrive, or we can gain a naval
                            superiority, we ought to send by Water the whole of the french Troops, and as many of the American, as will make ten
                            thousand Men, including the regular force of Virginia and Maryland, which may be raised in the present exigence. The Army
                            that shall be sent, must be so completely superior as to accomplish its point speedily. Our exertions and
                            preparations ought to be for this purpose.
                        The Middle and eastern states, with the force that will remain, will be equal to the protection of
                            themselves, their Battalions must be completed, and every preparation carried on in the course of the Winter, with the
                            utmost vigour, for the seige of New York in the spring.
                        The French have an apparatus of Artillery equal to the siege of Charlestown, or any other fortified places
                            to the Southward; but if there should be any deficiency, we must give all the assistance in our power.
                        I suppose the siege of Charlestown ought not to be the first object, for probably there will be considerable
                            bodies of troops in Georgia and North Carolina, which a sudden and judicious landing in south Carolina would separate, and
                            render the conquest of them much less difficult than if they were united. This however is a matter of detail, that can be
                            much better settled after the General Manoeuvre shall be decided upon.
                        I presume Transports, and a very large quantity of Salt provisions, for the troops who should be sent in
                            addition to the french, might be procured, under various pretences, at the Eastward of the prizes lately brought in there.
                        Should an expedition to the southward be undertaken, it ought to be entrusted to as few persons as possible,
                            and the design masked with the utmost art, to prevent the Enemy sending any additional force there, which might render the
                            enterprize totally abortive.
                        If we cannot acquire a naval superiority in these Seas, I cannot see what enterprize can be undertaken with
                            any great prospect of success. To march troops to Canada exclusive of the lateness of the season, would be an arduous
                            task, and probably would produce consequences that might frustrate any designs on New York in the spring.
                        If we should attempt to march the French troops to the southward, the Enemy would have an opportunity to
                            reinforce their Army long before our force could arrive there. But this expedient, tedious, expensive, arduous and even
                            ineffectual, compared with a water transportation, as it would be, must be adopted in preference to permitting the Enemy
                            to extend their conquests or to retain these they have made. These sentiments are with proper deference submitted, by Your
                            Excellencys Most Obedient Humble Servant

                        
                            H. Knox 
                        
                    